Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Janice Wolk Grenadier and George Edward McDermott appeal the. district court’s orders dismissing Grenadier’s bankruptcy appeals and denying McDer-mott’s motions to intervene and to confirm. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals for the reasons stated by the district court. Grenadier v. Gorman, No. 1:16-cv-01461-CMH-IDD (E.D. Va. Apr. 3 & May 5, 2017); McDermott, No. 1:16-cv-01461-CMH-IDD (E.D. Va. Apr. 24, 2017); Grenadier v. Heckman, No. 1:16-cv-01448-GBL-TCB (E.D. Va. May 10, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in thé materials before this court and argument would not aid the decisional process. DISMISSED